Citation Nr: 1500973	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-50 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He died in August 2008, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant filed a notice of disagreement in May 2009, a statement of the case was issued in October 2009, and she filed a substantive appeal in December 2009.

In her December 2009 substantive appeal, the appellant requested a hearing before a Member of the Board at her local RO.  She was scheduled for a November 2011 hearing and was sent notice in September 2011, but she failed to report.  The hearing request is therefore determined to have been withdrawn.

This claim was originally denied by the Board in a June 2013 decision.  

The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in April 2014, requesting that the Court vacate the Board's June 2013 decision because VA had failed in its duty to assist in obtaining a medical opinion on the question of whether the Veteran's service-connected diabetes mellitus caused or contributed to his death.  In an April 2014 Order, the Court granted the joint motion, vacating the Board's June 2013 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for, in pertinent part, diabetes mellitus, type II, which was rated as 10 percent disabling.  

2.  Diabetes mellitus was listed on the Veteran's death certificate as one of the "other significant conditions contributing to death but not resulting in the underlying cause."  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a service connected disability contributed substantially or materially to cause or hasten the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, any error by VA in complying with the requirements of VCAA is moot.

II.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's diabetes mellitus, which was service-connected and rated as 10 percent disabling, was a contributory cause of death.  

In support of her contentions, the appellant has noted that the Veteran's death certificate, which reflects that he died in August 2008, has listed diabetes as one of the "other significant conditions contributing to death but not resulting in the underlying cause" of death.  The death certificate also notes an immediate cause of death of sepsis.  His underlying causes of death were noted to have been Crohn's disease, which led to colonic perforation, which led to pneumomediastinum.  The death certificate also lists intraperitoneal free air and ankylosing spondylitis as contributory causes of death.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).


In March 2013, the Veterans Benefits Administration (VBA) issued Fast Letter 13-04, "Simplified Processing of Dependency and Indemnity Compensation (DIC) Claims," to Pension Management Center and Veterans Service Center Personnel.  It noted that "[t]his letter rescinds or clarifies prior guidance on the processing of DIC claims to ensure timely delivery of benefits to vulnerable survivors who have an immediate need for supplemental income following the death of a Veteran."  The aim of this fast letter was to identify "some obstacles to timely delivery of benefits to eligible survivors" and to "expedite processing of DIC claims" by "eliminating certain redundant development actions and performing limited screening."  

Fast Letter 13-04 directed the following procedure be implemented in screening evidence for service connection:

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.

(Emphasis added.)

These procedures were noted to apply to claims that were pending as of the date of the fast letter and those received on and after the date of the fast letter.

The Board notes that it is not bound by VA Fast Letters.  Nonetheless, the Board notes that the letter in question implements adjudication procedures that are favorable to the appellant in this case, and that those procedures have been directed to be applied by Regional Offices around the country.  The Board observes that the procedures outlined in Fast Letter 13-04 would presumably be applied by the Agency of Original Jurisdiction (AOJ) if the Board were to remand this claim in order to obtain a medical opinion in compliance with the terms of the joint motion for remand.  (The Board further notes that this case has not been before the AOJ since the March 2013 issuance of the fast letter at issue; therefore, the AOJ in this case has not had an opportunity to adjudicate the appellant's claim since the issuance of this fast letter.)   Therefore, rather than remand this case for unnecessary development, which would delay the appellant's receipt of benefits and result in an unnecessary expenditure of additional VA resources, the Board will resolve reasonable doubt in the appellant's favor in this case and grant entitlement to service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


